Citation Nr: 9912274	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-37 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel





INTRODUCTION

The veteran had active service from May 1966 to March 1970.

A decision of the Board of Veterans' Appeals (Board) in 
February 1990 denied service connection for a back condition.  
This matter comes to the Board from a September 1995 RO 
rating decision that determined that the veteran submitted 
new and material evidence to reopen the claim, but then 
denied entitlement to service connection.  The veteran 
submitted a notice of disagreement in October 1995, and the 
RO issued a statement of the case in October 1995.  The 
veteran submitted a substantive appeal in October 1995, and 
presented evidence and testimony at a personal hearing in 
July 1996.  In December 1997, the Board remanded the case to 
the RO for further development.  RO decisions since then have 
continued to deny the claim, and the case was returned to the 
Board in November 1998.  The veteran testified before a 
member of the Board in February 1999, and he waived initial 
consideration by the RO of additional evidence submitted 
directly to the Board.

In appearing before a member of the Board in February 1999, 
the veteran claimed that a service incident also caused 
problems with his right arm, shoulder, and neck.  This claim 
has not been adjudicated by the RO and it will not be 
addressed by the Board.  The issue of entitlement to service 
connection for his right arm, shoulder, and neck condition is 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  By a Board decision of 1990, service connection for a 
back condition was denied.

2.  Some of the evidence received since the 1990 Board denial 
of service connection for a back condition has not previously 
been submitted to VA, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in conjunction 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  A low back disability had its onset in service.



CONCLUSIONS OF LAW

1.  The 1990 Board decision, denying service connection for a 
back condition, was final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  Evidence submitted since the 1990 Board decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998).

3.  A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 1966 to March 1970.

Service medical records reveal that the veteran was first 
treated for low back pain in August 1966.  He reported that 
the pain was not constant, and that it was usually worse upon 
arising in the morning.  The veteran believed he pulled a 
muscle during basic training.  The examiner's impression was 
strained muscle in back.  The veteran received three 
treatments of microwave diathermy to the low lumbar and 
sacro-iliac areas, and stated that they gave him complete 
relief of pain.

The veteran was treated again for back pain in December 1966, 
and an x-ray was taken.  A provisional diagnosis at that time 
was chronic low back pain.  The radiographic report noted no 
significant abnormalities.

A report of the veteran's examination at separation from 
service in February 1970 noted a history of low back strain, 
1966; occasional discomfort since; no complications; and no 
findings on current examination.  The examiner noted that the 
spine showed good alignment, no spasm, no tenderness, and 
good mobility.

The evidence of record at the time of the 1990 Board decision 
consisted primarily of service medical records; a statement 
from the veteran to the effect that he had left his post-
service employment as a computer field service technician in 
or about 1978 because of the lifting of electronic equipment; 
records of treatment by Drs. Peele and Culp and Mercy 
Hospital from the mid-1970s for back problems; and the 
veteran's testimony at a hearing in 1988.

Evidence submitted since the 1990 Board decision includes the 
following:  medical treatment records for 1988, 1989, 1990, 
1991, 1993, 1994; a 1994 medical opinion by a Dr. Kenneth R. 
L. Lassiter; a report of surgical treatment for a disc 
herniation in 1995; a 1995 statement from [redacted]; a 
1995 medical opinion by Bruce V. Darden, II, M.D.; medical 
treatment records for 1995, 1996; a 1996 listing of the 
veteran's treatment; a 1996 progress note by Bruce V. Darden, 
II, M.D.; medical treatment records for 1997; a 1997 
statement from an [redacted]; a report of a 1998 VA 
spine examination; a 1999 medical opinion by a Kenneth E. 
Nunnery, M.D.; and testimony of the veteran in 1999.

The veteran underwent a VA spine examination in August 1998.  
The veteran reported that he injured his back during basic 
training by doing a commando crawl under some barbed wire at 
a rapid rate of speed (to keep ahead of a person behind him) 
which caused excessive stress on his back.  The veteran 
reported that he underwent a laminectomy in 1986 that 
alleviated incapacitating pain, but did not alleviate his 
constant nagging pain.  The veteran reported that in or about 
1995, when the pain recurred and became incapacitating, he 
underwent a repeat laminectomy.  He now has severe flare-ups 
of pain about once a month, which cause him to miss work for 
about one week.  The examiner noted a midline scar, well-
healed; no areas of diminished sensation around the scar; 
minimally tender to palpation in the paraspinal muscles, left 
and right of the scar.  The examiner noted the veteran is 
able to forward flex to 70 degrees; extend 20 degrees; 
laterally bend 20 degrees in each direction with more pain on 
left lateral bending; rotation was 20 degrees in each 
direction with no pain.  An x-ray revealed degenerative disk 
disease involving primarily L4-L5.  It was the examiner's 
impression that most likely back pain was secondary to 
degenerative disk disease and possibly facet arthropathy.

The veteran testified at a hearing in February 1999 to the 
effect that he was in poor physical shape while in basic 
training, and that he did not have adequate time to get in 
physical shape due to weather conditions that prevented most 
physical training exercises.  The veteran testified that he 
was running the obstacle course and was crawling under barbed 
wire on his belly, pushing with his elbows and knees, when 
the person behind him began pounding on the veteran's shoes 
and screaming to hurry up.  The veteran dug down in and 
really pushed, and felt a sharp, sudden, intense pain shoot 
down his leg.  The veteran testified that, when he got up, he 
fell back to the ground; he was then able to get up, catch 
his breath, and continue the obstacle course.  The veteran 
testified that when he awoke the next morning, he could not 
move his legs.  After some time he was able to get up and 
walk around.  The veteran testified that he did not seek 
immediate medical treatment because it was his next to last 
day in basic training, and he was determined to walk and get 
out of there.  The veteran testified that while in technical 
school after basic training, he did seek medical treatment 
when he starting having recurring back pain.

The veteran also testified to the effect that he has had pain 
from the initial incident, as well as recurring episodes of 
back pain and severe flare-ups after service, which 
necessitated surgery on two occasions.


B.  Whether New And Material Evidence Has Been
 Submitted To Reopen A Claim

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.160(d) (1998).  The question 
now presented is whether new and material evidence has 
been submitted since the RO's adverse 1980 decision, denying 
service connection for a low back disability, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).


The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1990 Board decision, the evidence of record 
showed that the veteran was treated for low back pain in 
service.  It was not, and has never been, argued otherwise.  
Rather, the argument is whether the veteran's current low 
back disability resulted from an incident of service, or is 
the same condition as that manifested in service.  The 
evidence added to the record after the 1990 Board decision 
includes medical opinions to the effect that the veteran's 
back pain had become progressive over the years and was 
believed to be compatible with injuries the veteran received 
in basic training.  This evidence must be considered to 
fairly evaluate the merits of the claim.  Hence, the evidence 
is "new and material."

As new and material evidence has been submitted since the 
November 1980 RO rating decision, the application to reopen 
the claim for service connection for a low back disability is 
granted.


C.  Entitlement To Service Connection For A Low Back 
Disability

Based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded and no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999).
 
In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records reveal that the veteran was treated 
for low back pain in August 1966 and again in December 1966, 
and a provisional diagnosis at that time was chronic low back 
pain.  At separation from service in 1970, service medical 
records note a history of low back strain, 1966; occasional 
discomfort since; no complications; and no findings on 
current examination.  The examiner also noted that the 
veteran's spine showed good alignment, no spasm, no 
tenderness, and good mobility.

A lay statement in the record from [redacted], who had 
worked with the veteran at the veteran's first place of 
employment following service in May 1970, noted that the 
veteran confided in his co-worker about his chronic back 
problems from the beginning.  It was Mr. [redacted]'s belief 
that the veteran was in real pain when he lifted certain units 
that did not really weigh very much, and when he walked, bent 
over, and squatted down.

A medical opinion from Dr. Kenneth R. L. Lassiter in 1994 
reveals that the back injury sustained in service could or 
might have contributed to the disc rupture that required 
surgery in 1986.  A medical opinion from a Dr. Bruce V. 
Darden, II, in 1995 noted no other risk factors for low back 
pain and stated that it was of significant probability that 
the veteran's problems began with his injury in service.  The 
Board finds the physicians' opinions credible, in light of 
all evidence in the record.

An x-ray of the veteran's spine in 1998 revealed degenerative 
disk disease involving primarily L4-L5.  It was the VA 
medical examiner's impression that most likely the veteran's 
back pain was secondary to degenerative disk disease and 
possibly facet arthropathy.

A medical opinion from a Dr. Kenneth E. Nunnery in 1999 was 
to the effect that the veteran had back pain prior to 1976, 
which had become progressive and was consistent with previous 
injury, and which was believed to be compatible with injuries 
the veteran received in basic training.

Having considered all the evidence, the Board finds that it 
preponderates in favor of the claim.  Several medical 
opinions attribute the current disability to service.  No 
opinion refutes that conclusion.  Under the circumstances, 
the veteran prevails as to his claim for service connection 
for a low back disability.  


ORDER

Service connection for a low back disability is granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



